       Case 6:15-cv-06660-JWF Document 33-1 Filed 01/16/19 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

STEPHEN R. MacINTYRE and
SCOTT E. SULLIVAN,

                                   Plaintiffs,
v.                                                 Civ. No.: 15-cv-6660W

JACK W. MOORE and
TOWN OF HENRIETTA (Public Agency),

                                   Defendants.



MEMORANDUM IN SUPPORT OF PLAINTIFFS’ AND DEFENDANTS’ MOTION FOR
          APPROVAL OF THE SETTLEMENT AGREEMENT

              The parties have recently reached an amicable settlement of Plaintiffs’

claims against Defendants, which includes a claim for unpaid overtime wages brought

under the Fair Labor Standards Act (FLSA), 29 U.S.C. §201, et seq. To affect this

settlement, the parties respectfully seek Court approval for the stipulated dismissal of

the action with prejudice under Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure. See Cheeks v. Freeport Pancake House, Inc., 796 F. 3d 199 (2d Cir

2015). Pursuant to the terms of the settlement, the Plaintiffs will each receive full

payment of the unpaid overtime wages allegedly owed to them and an equal amount

as liquidated damages, and an additional sum to reimburse the pro se Plaintiffs for

costs and pre-suit legal consultation. The settlement should be approved because it is

fair, reasonable, adequate, and in the parties’ mutual best interest to avoid the

anticipated burdens and expenses of further litigation.

              Plaintiffs Stephen R. MacIntyre and Scott E. Sullivan (“Plaintiffs”) filed

their initial Complaint on October 30, 2015, asserting claims for lost wages, overtime

compensation and other employment benefits pursuant to the FLSA and the
       Case 6:15-cv-06660-JWF Document 33-1 Filed 01/16/19 Page 2 of 10




Employee Retirement Income Security Act of 1974 (“ERISA”) because they were

misclassified as “contract workers” by the Town of Henrietta. (Dkt. 1.) Defendants

moved to dismiss the Complaint on September 19, 2016. (Dkt. 4.) Plaintiffs moved

for leave to amend their Complaint. (Dkt. 8.) Defendants opposed the motion. (Dkt.

13.) In the Court’s Decision and Order of August 28, 2017, Judge Wolford granted

Defendants’ Motion to Dismiss, but granted Plaintiffs leave to amend to add the Town

of Henrietta as a defendant, and to include facts sufficient to allege that Mr. Moore

was an employer under the FLSA within thirty days of the Order. (Dkt. 15.) Plaintiff

MacIntyre requested an extension of time to file because he was unable to obtain

Plaintiff Sullivan’s signature. (Dkt. 16.) The Court granted the request, and Plaintiffs

filed an Amended Complaint. (Dkts. 17-18.) In addition to making changes pursuant

to the Decision and Order, Plaintiffs asserted a new claim of unjust enrichment. (Dkt.

18.) Plaintiffs alleged damages were $1,330.75 unpaid overtime, $115,048.75 fringe

benefits, wage differentials, premium pay benefits and unemployment and retirement

contributions, liquidated damages and $5,000 attorneys’ fees. Defendants moved to

dismiss the unjust enrichment claim and the claims against Defendant Jack Moore

asserted in the Amended Complaint. (Dkt. 20.) Plaintiffs opposed the Motion to

Dismiss. (Dkt. 22.) In the Court’s Decision and Order of September 28, 2018, Judge

Wolford granted the motion to dismiss Plaintiffs’ unjust enrichment claim and

otherwise denied the motion. (Dkt. 24.) Defendants filed an Answer to the Amended

Complaint on October 12, 2018. (Dkt. 25.)

              This case was referred to Magistrate Judge Feldman, and a Rule 16(b)

conference was scheduled for November 14, 2018. (Dkts. 26-27.) The parties


                                            2
       Case 6:15-cv-06660-JWF Document 33-1 Filed 01/16/19 Page 3 of 10




conferred and determined that all parties were interested in resolving the matter

without further litigation. Counsel for Defendants notified the Court and requested that

the scheduled conference be used to discuss settlement. Counsel for Defendants

also requested that Plaintiffs substantiate the demand for attorneys’ fees of $5,000 set

forth in the Amended Complaint because Plaintiffs are proceeding pro se. The parties

continued to discuss settlement, and Plaintiffs provided a summary of legal costs and

attorneys’ fees incurred totaling $3,923. On November 14, 2018, Plaintiff MacIntyre

and counsel for Defendants appeared before Judge Feldman. Plaintiff Sullivan did

not appear for the conference. Defendants made a settlement offer during the

conference and subsequently confirmed in writing of $6,584.50, representing the

entire amount of alleged unpaid overtime demanded, in addition to liquidated

damages, and the full amount of attorneys’ fees and costs Plaintiffs represented they

had incurred to date. The parties continued to engage in settlement negotiations and

reached agreement on a total sum of $7,500. The parties executed a Consent to the

Exercise of Jurisdiction by a United States Magistrate Judge form and the case was

referred to Judge Feldman to conduct all proceedings and order the entry of

judgment. (Dkt. 31.)

              As part of this settlement, the parties have agreed that Plaintiffs’ FLSA

claims against Defendants should be dismissed with prejudice. Plaintiffs and

Defendants have attached a copy of the proposed Settlement Agreement to this

Memorandum, and provide details demonstrating that the compromise settlement of

Plaintiffs’ claims against Defendants is fair, reasonable, adequate, and in the parties’

mutual best interest. (See Settlement Agreement, Exhibit A.)



                                            3
       Case 6:15-cv-06660-JWF Document 33-1 Filed 01/16/19 Page 4 of 10




                         Plaintiffs’ Claims Against Defendants

              Plaintiffs MacIntyre and Sullivan alleged in their complaint that they are

entitled to overtime compensation pursuant to the FLSA because they were

misclassified as “contract workers” by the Town of Henrietta during the years 2012-

2015. As set forth above, Plaintiffs also alleged that they were entitled to lost wages

and other employment benefits pursuant to ERISA and common law unjust

enrichment. These claims were dismissed, and the only remaining claim is for unpaid

overtime under the FLSA.

              In Plaintiffs’ Amended Complaint, they allege that they were employed

as Engineering Inspectors by the Town of Henrietta and Jack Moore until they were

dismissed on January 23, 2015. At that time, the Town of Henrietta transitioned the

inspection work to be performed by private firms. Plaintiffs allege that they were

improperly classified as independent contractors because of the nature of the

relationship between the parties and the level of control over the work performed by

the Plaintiffs. Plaintiffs allege that the nature of their work required them to work

beyond the scope of “normal” working hours and that as a result they worked more

than 40 hours during some weeks. Plaintiffs contend that they did not receive pay at

the overtime rate to which they were entitled as employees under the FLSA.

              Defendants compensated Plaintiff MacIntyre for work performed as an

Engineering Inspector at various pay rates ranging from $20 to $22 per hour during the

relevant time period. Defendants agreed to compensate Plaintiff Sullivan for work

performed as an Engineering Inspector at various pay rates ranging from $21 to $22

per hour during the relevant time period. (Dkt. 1.) Plaintiffs provided a calculation of



                                              4
       Case 6:15-cv-06660-JWF Document 33-1 Filed 01/16/19 Page 5 of 10




unpaid overtime for Plaintiff MacIntyre totaling 76 hours for overtime hours worked

during the years of 2012, 2013 and 2014 totaling $807.75. (Dkt. 1.) Plaintiffs provided

a calculation of unpaid overtime for Plaintiff Sullivan totaling 48 hours for overtime

hours worked during the years of 2013 and 2014 totaling $523. (Dkt. 1.) Plaintiffs

therefore estimate and contend that they are owed $1,330.75 in unpaid wages for a

recovery period ranging back to May 2012 (if Plaintiffs proved “willful” FLSA violations).

              Plaintiffs are proceeding pro se in the present litigation. Plaintiffs have

incurred approximately $318 in out-of-pocket costs related to this litigation. Prior to

commencing this lawsuit, Plaintiffs sought legal consultation regarding their rights and

damages, and the preparation of a pre-suit demand letter. Plaintiffs paid

approximately $3,605 for these services.

              Defendants deny the substantive allegations in Plaintiffs’ Amended

Complaint and deny all liability under the FLSA or any other law. Defendants denied

that Plaintiffs were improperly classified as independent contractors, denied that Jack

Moore was Plaintiffs’ employer as defined by the FLSA, and denied Plaintiffs’

allegations and any wrongdoing. Defendants also denied that there were grounds for

an award of liquidated damages, as Defendants acted in good faith and had

reasonable grounds for believing they acted properly in their pay and classification of

Plaintiffs and in compliance with the FLSA.

                                   Settlement Terms

              Plaintiffs and Defendants’ counsel engaged in pre-discovery settlement

negotiations due to a shared desire to resolve the matter without further litigation. As

part of the settlement negotiations, the parties agreed to settle the unpaid wage claims



                                              5
       Case 6:15-cv-06660-JWF Document 33-1 Filed 01/16/19 Page 6 of 10




for a total of $7,500 (the settlement amount). (See Exhibit A.) This amount exceeds

the total alleged unpaid overtime, liquidated damages and attorneys’ fees and costs

incurred by Plaintiffs. From the Plaintiffs’ perspective, the prompt, single lump sum

payment of all alleged unpaid overtime wages and liquidated damages is far preferable

to continued litigation, given the potential risks and uncertainties. From Defendants’

perspective, this payment is preferable to incurring further fees to defend this litigation.

              Under the settlement terms, the total settlement will be allocated between

the Plaintiffs based on their requested distribution. Defendants will deliver to Plaintiff

MacIntyre a check in the gross amount of six thousand four hundred and fifty-four

dollars ($6,454.00) payable to Mr. MacIntyre, for which the Town will issue an IRS

Form 1099. (Exhibit A, ¶ 2.) Defendants will deliver to Plaintiff Sullivan a check in the

gross amount of one thousand and forty-six dollars ($1,046.00) payable to Mr.

Sullivan, for which the Town will issue an IRS Form 1099. (Id.) This allocation

provides each Plaintiff the unpaid overtime wages allegedly owed to them and an

equal amount representing liquidated damages (as calculated by Plaintiffs). Plaintiff

MacIntyre will receive the additional settlement payment to reimburse him for incurred

fees and costs, and for taking the lead on the pro se representation in the instant case.

The parties have agreed to mutual releases and have not required confidentiality as

part of the Settlement Agreement.

Settlement Terms Reflect a Fair and Reasonable Compromise of Disputed Issues

              The proposed settlement is fair, reasonable, adequate, and in the parties’

mutual best interest. “In determining whether the proposed settlement is fair and

reasonable, a court should consider the totality of circumstances, including but not



                                              6
       Case 6:15-cv-06660-JWF Document 33-1 Filed 01/16/19 Page 7 of 10




limited to the following factors: (1) the plaintiff's range of possible recovery; (2) the

extent to which ‘the settlement will enable the parties to avoid anticipated burdens and

expenses in establishing their respective claims and defenses’; (3) the seriousness of

the litigation risks faced by the parties; (4) whether ‘the settlement agreement is the

product of arm's-length bargaining between experienced counsel’; and (5) the

possibility of fraud or collusion.” Snead v. Interim HealthCare of Rochester, Inc., 286

F. Supp. 3d 546, 550 (W.D.N.Y. 2018) (citing Wolinsky v. Scholastic Inc., 900

F.Supp.2d 332, 335 (S.D.N.Y. 2012)).

              Both Plaintiffs and Defendants are confident about their factual and legal

positions in this matter and are prepared to vigorously defend their positions; however,

they are also interested in a fair and efficient resolution. The Plaintiffs are primarily

interested in a monetary settlement which would allow them to receive what they

believe are the unpaid wages and damages owed and move on from time-consuming

litigation. From the Defendants’ perspective, Plaintiffs’ claims are disputed, but the

associated costs of continuing to litigate this case compared to the alleged amount of

damages factor in favor of early settlement.

              Despite the factual and legal disagreements between the parties, both

parties identified a compromise settlement of Plaintiffs’ claims against Defendants to

avoid risks and costs associated with litigation, including discovery and further motion

practice or a trial. Thus, early settlement will enable the parties “to avoid anticipated

burdens and expenses in establishing their respective claims and defenses.” Snead,

286 F. Supp. 3d 550. “Generally, there is a strong presumption in favor of finding a

settlement fair, as the Court is generally not in as good a position as the parties to



                                               7
       Case 6:15-cv-06660-JWF Document 33-1 Filed 01/16/19 Page 8 of 10




determine the reasonableness of an FLSA settlement.” Id. (citing Lliguichuzhca v.

Cinema 60, LLC, 948 F.Supp.2d 362, 365 (S.D.N.Y. 2013)). Here, the Settlement

Agreement “was reached early in the proceedings, reflecting the legitimate concerns

of both sides to avoid time-consuming and potentially expensive litigation burdens....”

Goett v. VI Jets Int'l, Inc., No. 14-CV-8256 (MHD), 2015 WL 3616961, at *2 (S.D.N.Y.

Apr. 22, 2015); see also Zamora v. One Fifty Fifty Seven Corp., No. 14 Civ. 8043 (AT),

2016 WL 1366653, at *1 (S.D.N.Y. Apr. 1, 2016) (“Beyond establishing claims and

defenses at trial, proceeding with litigation would require further discovery and motion

practice.”).

               The amount of Plaintiffs’ recovery under the proposed Settlement

Agreement is clearly fair when compared to Plaintiffs’ expected “range of possible

recovery” given that the settlement amount constitutes the entire potential recovery of

unpaid overtime wages and liquidated damages. Id. Further, the breakdown of the

settlement payment to the Plaintiffs was requested and approved by both Plaintiffs.

The breakdown fully compensates both Plaintiffs for their alleged unpaid overtime

wages and liquidated damages, and reflects Plaintiff MacIntyre’s incurred fees and

costs, and role in taking the lead on their pro se representation in the instant case.

               Plaintiffs are proceeding pro se; therefore, the Settlement Agreement is

not “the product of arm's-length bargaining between experienced counsel.” However,

Plaintiffs have obtained multiple legal consultations with regard to the claims asserted

and the calculation of unpaid overtime wages. Counsel for Defendants negotiated

with Plaintiffs (former employees) both in front of the Court during the scheduling

conference and during telephone conferences. There is no concern for fraud or



                                             8
       Case 6:15-cv-06660-JWF Document 33-1 Filed 01/16/19 Page 9 of 10




collusion. The Settlement Agreement contains mutual releases and does not contain

a confidentiality provision, additional considerations which weigh in favor of approval.

(See Exhibit A; Snead, 286 F. Supp. 3d 553 (citing Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015).)

                                       Conclusion

              The parties have negotiated the attached Settlement Agreement which

reflects a fair and reasonable compromise of the disputed issues. The Defendants have

agreed to promptly pay the Plaintiffs their alleged unpaid overtime wages, liquidated

damages and fees and costs incurred, in exchange for Plaintiffs’ release of wage claims

and voluntary dismissal of this case. Plaintiffs and Defendants respectfully request the

Court approve the Settlement Agreement in this case.


                                          Respectfully Submitted,

Dated: January 16, 2019                   WEBSTER SZANYI LLP
                                          Attorneys for Defendants

                                          By:    s/Heather L. Dechert
                                                 Heather L Dechert
                                                 Michael P. McClaren
                                          1400 Liberty Building
                                          Buffalo, NY 14202
                                          (716) 842-2800
                                          hdechert@websterszanyi.com
                                          mmcclaren@websterszanyi.com


Dated: January 16, 2019                   s/Stephen R. MacIntyre
                                          Stephen R. MacIntyre, Pro Se
                                          43 Ivory Way
                                          Henrietta, NY 14467




                                             9
     Case 6:15-cv-06660-JWF Document 33-1 Filed 01/16/19 Page 10 of 10




Dated: January 16, 2019           s/Scott E. Sullivan
                                  Scott E. Sullivan, Pro Se
                                  274 Gorham Street
                                  Canandaigua, NY 14424




                                    10
